 GRAPHIC COMMUNICATIONSLOCAL527-S(DITTLER BROS)Graphic Communications Union, Local527-SandDittler Brothers,Inc. Case 10-CD-30625 September 1985DECISION AND DETERMINATION OFDISPUTE --By CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe charge in this Section 10(k) proceeding wasfiled 7 March 1985 by the Employer, alleging thattheRespondent, Graphic Communications Union,Local 527-S (Local 527-S), violated- Section8(b)(4)(D) of the National Labor Relations Act byengagingin proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resentedbyGraphicArts InternationalUnion,Local 96B (Local 96B). The hearing was -held 9May 1985 before Hearing Officer Steven K. Leibel.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Employer, a Georgia corporation, is en-gaged in specialty printing at its Atlanta, Georgiafacility,where it annually purchases and receivesgoods, products, and materials,"valued in excess of$50,000, directly from points located outside -theState of Georgia. The parties stipulate, and wefind, that the Employer is engaged in commercewithin' the meaning of Section 2(6) and (7) of theAct and that Local 527-S and Local 96B are labororganizations within the meaning of Section 2(5) ofthe Act.II.THE DISPUTEA. Background and Facts of DisputeThe Employer is a specialty printing companythat produces airline timetables, motel directories,-and lottery tickets.° It is,.also the world's largestproducer of game pieces that are distributed by fastfood restaurants, supermarkets, and oil companiesfor promotional purposes. These game pieces arecardboard tickets containing a silver coating thatcustomers scratch off to determine if the piece willentitle them to a prize.Local 96B has represented the Employer's bind-ery workers for over 36 years. The Employer andLocal 96B are currently parties to a collective-bar-609gaining agreement that became effective 1 Septem-ber 1983, and which will terminate -28 February1987.The agreement defines Local 96B's jurisdic-tion as including the following classifications, orencompassingemployeesdoing the followingwork:,[B]ookbinders on bench, finishers, folding ma-chine operators, ruling machine operators, cut-ting and trimming machine operators, stitchingmachine operators, punching, hand work, drill-ing, tinning, collating types of bindery machin-ery, and any operation normally performed bybindery workers and assistants on the above-operations.The agreement also sets forth three bookbinderclassifications.The duties for bookbinders I and IIare generally encompassed by the work set forth inthe jurisdiction clause. The following duties notspecifically encompassed by the clause are assignedto bookbinder Ills: "handwork, inspecting, count-ing, typing [sic], wrapping, banding, glueing, pack-ing kits, sealing, hand inserting, and general pack-ing.11The agreement further provides that foremen"shall not, under any circumstances, require em-ployees to extend themselves beyond normal en-durance." This provision was added in response tobookbinders' complaints about heavy lifting. Thebookbinders nevertheless regularly lift 26- to 36-pound boxes.-Local 527-S represents the Employer's "special-ty" workers. It was first certified by the Board in1961 1 as exclusive representative of the Employ-er's employees in-the following unit:All truck drivers, packers, washup men, com-bination packer and utility men, jacklift menand helpers, and porters.Local. 527-S and the Employer are currentlyparties to a collective-bargaining agreement thatbecame effective I May 1984, and which will ter-minate 30 April 1988. The agreement defines Local527-S's jurisdiction as including the Board-certifiedunit.The agreement specifically reserves for theEmployer the right to transfer employees to any"utilitywork" and sets forth the rates of pay appli-cable to employees temporarily transferred. Theagreement does not limit the extent to which spe-cialty workers may be assigned heavy work.The Employer has traditionally produced its pro-motional game pieces'using a sheet-fed press. Oper-ated,. by employees represented by Pressmen's'Itwas then known as Atlanta Printing Specialties and Paper Prod-uctsUnion,Local 527, subordinate to International Punting Pressmenand Assistants'Unionof NorthAmerica,AFL-CIO-276 NLRB No. 79 6101DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 8, the sheet-fed press produces sheets of 80uncut pieces. The press operators load these sheetsonto pallets and specialty workers deliver them tobindery workers for further processing.The pieces are producedin severalconfigura-tions of "winning" and "common" (nonwinning)pieces.The bindery workers manually collate thesheets onto pallets to bring together the variousconfigurations.The * pallets .of collated sheets are then deliveredto a bindery 'worker operatinga slitter.The slittercuts the sheets into rows of game pieces, and thebindery worker then rakes the rows to randomlymix the winning and common pieces.The raked rows are stacked and a specialtyworker - delivers them to another bindery workeroperating 'a "guillotine cutter."The guillotinecutter cuts the rows into individual tickets, whichare then stacked.The same -bindery worker takes the individualgame pieces to a tumbler that mixes the pieces fur-ther and dumps them into boxes. Specialty workersthen close and seal the boxes, and pack them onpallets for shipping.Throughout this process, bindery workers have aduty to inspect the pieces for defects; specialtyworkers do not.In '1982, the' Employer began using an "in-line"automated press that automatically produces com-pleted, individual "press-finished" game pieces. TheEmployer's press is the only one of its kind in theworld and is extremely fast. The automated presscan produce 15 million game pieces per -day, anumber that would take the sheet-fed press severalweeks to produce. ' The automated press did notcompletely replace the sheet-fed press, however, asthe latter is more appropriate for some smallerjobs.The automated press is operated exclusivelyby employees represented by Pressmen's Local 8,although bindery 'employees sometimes assist thepressoperators in inspecting the -press-finishedgame pieces it produces.The automated press can produce only one con-figuration of winning and' common game pieces ata* time.When more than one configuration isneeded, the 'completed pieces in each configurationaremoved in-. boxes from the press by specialtyworkers toa staging area.They are stored thereuntilallthe configurations are produced, afterwhich a specialty worker moves the boxes fromthe staging area to a conveyor belt for mixing andrepacking:,Employees stand at designated areas along themixing and repacking line conveyor belt and thefirst of them dumps a box of game pieces onto thebelt.As the pile of game pieces moves down thebelt, other employees dump boxes of other configu-rations on top of the pile and the pieces are thusmixed. At the end of the belt, the pieces fall intoempty boxes. Specialty workers then seal, stack,and move the 40-pound boxes" to the shipping de-partment to be delivered. to the Employer's cus-tomers.In other operations, the Employer has always as-signed packing, or mixing and packing, to binderyworkers or press operators when that work wasthe last procedure in a sequence of procedures theyperformed. Thus, the bindery workers whoare as- -signed to operate the guillotine, cutters and tum-blers in the sheet-fed operation mix the game pieceswith the tumblers and dump the mixed pieces intoboxes. Similarly, press operators in other operationspack boxes of printedmaterial atthe end of theirprinting procedure.Where the packing is not the last of a sequenceof procedures performed by bindery workers orpress operators, however, the Employer has his-torically assigned that work to specialty workers.Thus, specialty workers repack printedmaterial inthe shipping department when the Employer needsthatmaterial shipped in containers larger thanthose in which it was originally packed. -Sincemixing and repacking the press-finishedgame pieces was not the last of a sequence of pro-cedures performed by the bindery workers or pressoperators, the Employer assigned that work to spe-cialty workers.No employees were permanently assigned tomixing and repacking the game pieces because theautomated press operates only three to five timesduring the year, running for a day to several weeksat a time. Instead, the Employer transfers specialtyworkers from other jobs to do the work. -Whennecessary, the Employer hires temporary employ-ees and pays them pursuant to the Local 527-Sspecialtyworkers' contract. On one occasion, theEmployer assigned bindery workers to the mixingand repacking operation to prepare boxes for re-packing. They did not, however, actually performmixing and repacking.When the Employer in 1982 first assigned spe-cialtyworkers to do the work, a Local 96B shopsteward contended to several foremen that thework should instead be done by bindery workers.The foremen, however, refused to change the as-signment, and the steward did not thereafter pursuehis contention.The Employer received no further complaintsabout the work assignment until August 1984 whenseveral laid-off bookbinders filed grievances. Theycontended the work was within Local 96B's juris-diction and demanded they be recalled to perform GRAPHIC COMMUNICATIONSLOCAL 527-S (DITTLER BROS)611it.The Employer processed -the grievances anddenied them at every step until' they were referredto a joint standing committee pursuant to- the con-tractual procedure. At that stage, the Employer'srepresentative failed to vote on the grievances,which the Union believed precluded the grievancesfrom proceeding to arbitration.-On 30 November 1984 -Local 527-S PresidentRalph M. Meers wrote. the Employer about Local96B's grievances.Meers told the Employer that,ifitreassigned the mixing and repacking work, hewould "have no choice but to terminate the.present Labor Agreement and take whatever eco-nomic action. [he] deem[ed] appropriate up to andincluding a work stoppage."B.Work in Dispute'-The disputed work is mixing and repackingpress-finished promotional game pieces producedby the Employer's in-line-automated printing press.C. Contentions of the PartiesThe Employer contends that Meers' 30 Novem-ber threat to terminate Local 527-S's contract withthe Employer in the event it reassigned the disput-ed work to Local 96B-represented bindery work-ers,proves "thatwork-in-disputedoes indeedexist."Together with Local 527-S, the Employer con-tends the Board should assign the disputed work tothe .specialty workers represented by Local 527-Sbased on the Board's, having certified Local 527-Sto represent "packers" and "combination packerand utility men," and because it and Local 527-Sagreed contractually- that Local 527-S would havejurisdiction over those same employees.The - Employer - also asserts that its preference,practice of awarding like work to specialty work-ers; the relative skills of, specialty and binderyworkers, as well as concern for, the economy andefficiency of its operation, further support award-ing the work to Local 527-S-represented employ-ees._Local 527-S also contends the specialty workersit represents should be assigned the disputed workbecause Local 96B delayed for 2-1/2 years beforeclaiming it.Local 96B denies that -its claim is stale and con-tends the Board should award_the_disputed work tothe bindery workers,it represents based on the Em-ployer's contractwith Local '96B, which givesLocal 96B jurisdiction over "finishers" and "handwork." Local - 96B also cites its contractually de-fined job classifications that list "handwork,"packing kits," and "general packing" among theclassified duties.Local 96B further contends thatthe Employer's practice of assigning mixing workto bindery workers also supports awarding the dis---L-- -^-putedD. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied there is reasonable cause tobelieve Section 8(b)(4)(D) has been violated, andthat the parties have not agreed -on a method tovoluntarily adjust the dispute.-Local' 96B PresidentMeers' threat to "takewhatever economic action [he] deem[ed] appropri-ate up to and including a work stoppage" in theevent the Employer reassigned the disputed work,provides reasonable - cause to believe Section8(b)(4)(D) has ' been violated.2Also, the partieshave not agreed on a method to voluntarily adjustthis dispute.Accordingly, we find that the dispute is properlybefore the Board for determination.E.Merits of the DisputeSection 10(k) requires that the Board make anaf-firmative award of disputed, work after. consideringvarious factors.NLRB V.' Electrical Workers IBEWLocal 1212' (Columbia` Broadcasting System),364U.S. 573 (1961). The Board has held that its deter-mination in a jurisdictional dispute is an act ofjudgment based on common sense and experience,reached by balancing the factors involved in a -par-ticular case.Machinists Lodge 1743 (J.,A.JonesConstruction),135 NLRB 1402, 1410-11 (1962).The following factors are relevant in making thedetermination of-this dispute.1.Certification'-and collective-bargainingagreementsAs noted, the disputed work involves mixing andrepacking.Neither the Board's certification, northe parties' collective-bargaining agreements, spe-cificallymentionmixing, and repacking.Local96B's collective-bargaining agreement, however,lists "general packing" among the duties of a classi-fied job. Also, the Board certified Local 527-S torepresent "packers" and "combination- packer andutilitymen," and Local 527-S's collective-bargain-ing - agreement with the Employer adopts the certi-fied unit as the Union's contractual jurisdiction.Although the agreements contain other work de-scriptions that arguably cover the disputed work,the agreements' and certification's references to"packing" and "packers"" are those most,closely re-2Broadcast EmployeesNABETLocal 16(American Broadcasting Co),227 NLRB 1462,1463-64 (1977) 612DECISIONSOF NATIONALLABOR RELATIONS BOARD-lated to the disputed work. Because each containsat least one of these similar references,.-neither ofthe agreements, nor the Local 527-S certification,supports awarding the work to employees repre-sented by one union over those represented by theother. 32.The Employer's preference and pastpracticeThe Employer, prefers that its specialty workersrather than its bindery workers perform the disput-ed work. It thus assigned the work to its specialtyworkers in 1982, and those employees performed itfor 2-1/2 years before Local 96B seriously pursuedits contention that the work rightfully belonged tobinderyworkers.Although we do not find thatLocal 96B's acquiescence causes it automatically toforfeit its claim,4we find that its lengthy delay,alongwith the Employer's demonstrated prefer-'ence, strongly supports awarding the work to thespecialty workers.We also find that the Employer's 1982 work as-signment was consistent, with its general practice.As noted, the Employer consistently. awardedpacking work'to specialty workers when packingwas not the last of a sequence of procedures per-formed by other employees. Although binderyworkers sometimes assist in inspecting the promo-tional game pieces, only press operators producethem. Also, the game pieces are often stored be-tween production and mixing and repacking. Bind-ery workers thus are not involved in any sequenceof procedures on the game pieces of which mixingand repacking is the last procedure.The Employer's past practice instead favors thespecialtyworkers.Mixing and repacking the gamepieces is in the middle of a sequence of proceduresperformed entirely by specialty workers-movingthe press-finished pieces from the automated pressto the 'shipping department for delivery to the Em-ployer's customers.Accordingly, we find the Employer's preference,the fact that specialty workers performed 'the workfor 2-1/2 years without Local 96B seriously con-testing it, and the Employer's past practice with re-spect ' to other work, strongly support awarding thedisputed-work to the specialty workers representedby Local 527-S.,3.Area and industry practiceBecause the Employer's automated press is theonly one-of its kind in the world, there is no rele-8TeamstersLocal996(Kapiolani/Children'sMedicalCenter),268NLRB 1071, 1072 (1984)4 SeeTeamsters Local959(Mukluk Freight Lines),234 NLRB 545,_548(1978)-vant area or industry practice to consider. We shalltherefore relymore heavily on the Employer'spreference in determining .this dispute. 54.Relative skillsThe disputed work involves little skill and bothgroups of employees are capable of performing it.The work, however, does involve lifting over 7040-pound boxes per hour and dumping them ontothe conveyor.While bindery workers have complained aboutheavy lifting in the past, and had a clause prevent-ing foremen from extending them "beyond normal.endurance" added to their contract, they neverthe-less regularly lift 26- to 36-pound boxes in theirotherwork.We therefore do not find that theweight of the boxes, and the endurance required tolift them repeatedly,militatesagainst awarding thedisputed work to the Local 96B-represented bind-ery, workers, or in favor -of awarding it to the spe-cialty workers represented by Local 527-S.5.Economy and efficiency of operationThe Employer argues that concern for its econo-my and efficiency support awarding the disputedwork to specialty workers because those employeeshandle the pieces both before and after they aremixed and repacked. 6 According to Gilbert Bach-man, the Employer'schairmanof the board andchief executive officer, however, mixing and re-packing thegamepieces is a "fast operation" re-quiring that specialtyworkers constantly bringboxes of unmixed pieces to the conveyor belt whileother workers mix and repack them. Thus, the Em-ployer must hire the same number of employees re-gardless of which group is awarded the disputedwork, and no employees will be left standing idlebecause of the award.Accordingly, we do not find that the economyand efficiency-of the Employer's operation will beenhanced by awarding the disputed work to spe-cialty workers rather than bindery workers.sSeeIronWorkers Local 86 (Kulama Erectors),264 NLRB 166, 169(1982)eThe Employeralso relies on that provision in its contractwith Local527--5 that explicitlypermits itto transfer specialty workers toany "utili-ty work "Assumingthat the disputedworkconstitutes"utilitywork"under thecontract,we are neverthelessnot convinced that the provision apprecia-bly addsto the' economy or efficiency of the Employer'soperation whenthe Employeruses specialtyworkersrather than binderyworkers to per-form the disputedwork The Employerhas not identified,nor have wefound,any provision in Local 96B's contract thatwouldprevent the Em-ployer fromtransferringbindery workersIn fact,the Employer has, inthe past transferredbindery workersto the mixing and repacking oper-ation to prepare boxes without complaint It also sometimestransfersbindery workersto the automated press to assist the press operators ininspecting game pieces on the sporadic occasions when the press oper-ates GRAPHIC COMMUNICATIONS LOCAL 527-S (DITTLERBROS.)613ConclusionAfter' considering all the relevant factors, weconclude that employees represented by Local527-S are entitled to perform the work in dispute.We reach this conclusion relying on the Employ-er's preference,Local 527-S-represented specialtyworkers'performance of the disputed work for 2-1/2 years without Local 96B seriously contestingit,and the Employer's past practice with respect toother work.In making this determination, we areawarding the work to employees represented byLocal 527-S, not to thatunionor its members. Thedetermination is limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Dittler Brothers,Inc., representedby Graphic Communications Union, Local 527-S,are entitled to perform mixing and repacking press-finished promotional game pieces produced by theEmployer's in-line automated printing press at theEmployer's Atlanta, Georgia facility.